IN THE SUPREME COURT OF NORTH CAROLINA

                                      2022-NCSC-126

                                        No. 279A21

                                  Filed 16 December 2022

     IN THE MATTER OF E.M.D.Y.


           Appeal pursuant to N.C.G.S. § 7A-30(2) from an unpublished decision of a

     divided panel of the Court of Appeals, 278 N.C. App. 604, 2021-NCCOA-365,

     remanding an order entered on 15 May 2020 by Judge Pat Evans in District Court,

     Durham County. On 21 July 2022, this Court allowed the motion of respondent in In

     re J.R., 2022-NCSC-127, to consolidate these cases for oral argument. Heard in the

     Supreme Court on 20 September 2022.


           Glenn Gerding, Appellate Defender, by Jillian C. Katz, Assistant Appellate
           Defender, for respondent-appellant.

           Joshua H. Stein, Attorney General, by South A. Moore, General Counsel Fellow,
           and James W. Doggett, Deputy Solicitor General, for the State.

           Disability Rights North Carlina, by Lisa Grafstein, Holly Stiles, and
           Elizabeth Myerholtz for Disability Rights North Carolina, National
           Association of Social Workers, Promise Resource Network, and Peer Voice
           North Carolina, amicus curiae.

           PER CURIAM.

¶1         For the reasons stated in In re J.R., 2022-NCSC-127, the decision of the Court

     of Appeals is affirmed.

           AFFIRMED.

           Justices HUDSON, MORGAN, and EARLS dissent for the reasons stated in
                                  IN RE E.M.D.Y.

                                   2022-NCSC-126

                                 Opinion of the Court



Justice Earls’ dissenting opinion in In re J.R., 2022-NCSC-127.